EXHIBIT CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Annual Report on Form 10-KSB/A of Vyta Corp for the year ended June 30, 2007, I, Paul H. Metzinger, Acting Chief Financial Officer of Vyta Corp, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1)such Annual Report on Form 10-KSB/A of Vyta Corp for the year ended June 30, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in such Annual Report on Form 10-KSB/A of Vyta Corp for the year ended June 30, 2007, fairly presents, in all material respects, the financial condition and results of operations of Vyta Corp. Date:May 7, 2008 /s/Paul H. Metzinger Paul H. Metzinger, Acting Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to Vyta Corp and will be retained by Vyta Corp and furnished to the Securities and Exchange Commission or its staff upon request.
